DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 requesting entrance of the 8/5/2021 after-final response has been entered.

Claim Objections
Claims 3, 6 and 13 are objected to because of the following informalities:  The phrase “the skin surface” on lines 2-3 of claim 3, line 3 of claim 6, and lines 3-4 of claim 13 lacks proper antecedent basis. It is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 3 states that the second foot includes “a living hinge”, but does not introduce this as “a second living hinge”; however, this is later referred to in line 3 as “the second living hinge”. Language should remain consistent throughout the claims and, therefore, it is suggested to amend line 3 to recite “a second living hinge”. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: The phrase “arched portion” on line 8 lacks an article preceding it. It is suggested to insert the term “the” before this phrase. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 26-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, the phrase “the catheter assembly” on lines 2-3 lacks proper antecedent basis. It is unclear whether claim 7 is intended to introduce “a catheter assembly”, recite “the medical device” instead of “the catheter assembly”, or depend from one of claims 3-5 which all provide antecedent basis for “the catheter assembly”.  
Re claims 26, 27, 34, 35, 36: The phrase “the skin surface” on line 22 of claim 26,line 3 of claim 27, line 3 of claim 34, lines 3 and 5-6 of claim 35, and lines 2 and 3 of claim 36 lacks proper antecedent basis because claim 26 earlier introduces two skin surfaces, both referred to as “a skin surface”, in lines 6 and 19 and it is unclear as to which of these two surfaces that line 22 of claim 26, line 3 of claim 27, line 3 of claim 34, lines 3 and 5-6 of claim 35, and lines 2 and 3 of claim 36 is intended to refer. For the sake of examination, each recitation of “skin surface” is interpreted as being the same and it is suggested to amend line 19 of claim 26 to recite “[[a]] the skin surface”. Claims 28-33 are rejected due to their dependence on claims 26 and/or 27.
Re claims 30, 31, 33, 35 and 36: The phrase “the channel” in each of claims 30, 31, 33, 35 and 36 lacks proper antecedent basis since claim 26 has been amended to introduce “a first channel” and “a second channel” and it is unclear as to which of these claims 30, 31, 33, 35 and 36 are intended to refer. For the sake of examination, each of claims 30, 31, 33, 35 and 36 are interpreted as referring to “the first channel”. Claims 32 and 34 are rejected due to their dependency on claims 30, 31 and 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spittler (PG PUB 2013/0345639).
Re claim 1, Spittler discloses a retainer 120 (Fig 3) for retaining an external portion of a medical device after insertion of an internal portion of the medical assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a medical device after insertion of an internal portion of the medical device into a body of a patient via a skin insertion site” is functional language and, thus, “a medical device” is not a part of the claimed invention), comprising: a body (the structure of 120 itself, Fig 3,7-14) comprising: an proximal arched portion (the section of 204 found within the box labeled “proximal arched portion” in annotated Fig A below) defining a channel opening (as seen in Fig 8, channel 222 opens at the proximal end 208 of the proximal arched portion); a central arched portion (the section of 204 found within the box labeled “central arched portion” in annotated Fig A below) connected to the proximal arched portion (as seen in Fig A), the central arched portion having a continuous outer surface (the external surface of 204 proximal to window 224, as seen in Fig A below) extending from a first base (labeled in annotated Fig D below)  on a first side to a second base (labeled in annotated Fig D below) on a second side (as seen in Fig 7); a first foot 214 (Fig 3) extending from the first base; a second foot 216 (Fig 3) extending from the second base; a lock window 224 (Fig 7) positioned through a top surface of the central arched portion (as seen in Fig A below); and a nose portion (the section of 204 found within the box labeled “nose portion” in annotated Fig A below) connected to the central arched portion (as seen in Fig A) in a fixed relationship (as seen in Fig A), the nose portion having a continuous outer surface 

    PNG
    media_image1.png
    577
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    689
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    1058
    media_image3.png
    Greyscale

Re claim 2, Spittler discloses that the nose portion, the central arched portion, and the proximal arched portion together defined a covered channel 222 (as seen in Fig 8; it is noted that even though window 224 is present, one of ordinary skill in the art would still interpret channel 222 as being “covered”).
Re claim 3, Spittler discloses that the medical device is a catheter assembly, the retainer retaining a portion of the catheter assembly against the skin of the patient (as 
Re claim 4, Spittler discloses that a lock window 224 (Fig 7) is configured to receive an alignment ring of the catheter assembly (as set forth in the rejection of claim 3, the “catheter assembly” is not a part of the claimed invention and thus neither is the “alignment ring”; since Spittler’s window could receive such a ring of a certain size, this limitation is met).  
Re claim 5, Spittler discloses that het body further comprises a first pocket extending form a first side of the nose portion and a second pocket extending from a second side of the nose portion (the two pockets are formed by the “the difference in width between the diameter of the channel 222 and the distance between the inwardly extending portions 232a and 232b”, Para 84), the first pocket and the second pocket configured to receive a first strain relief nub and a second strain relief nub of the catheter assembly in a snap-fit arrangement (as set forth in the rejection of claim 3, the “catheter assembly” is not a part of the claimed invention and thus neither are “first and second strain relief nubs”; since Spittler’s pockets could receive such features of appropriate sizes with a snap-fit (Para 84), this limitation is met). 
Re claim 6, Spittler discloses that the nose portion is configured to deflect the straight portion of the external portion of the medical device about 14 degrees with respect to the skin surface (as set forth above, “the medical device” is not a part of the claimed invention; since Para 98 discloses that the nose portion can deflect a medical 
Re claim 7, Spittler discloses that the body further comprises one or more features 232a,232b (Fig 9) configured to receive one or more portions of the catheter assembly in a snap-fit arrangement (as set forth above, the “medical device”/”cathere assembly” is not a part of the claimed invention; this limitation is met in view of Para 84). 
Re claim 8, Spittler discloses that the body further defines a notch (the location at which the lead line for reference number 236 is attached in Fig 9) configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met).
Re claim 9, Spittler discloses that the body of the retainer defining the notch is configured to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is received in the notch (as set forth in the rejection of claim 8 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 10, Spittler discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 11, Spittler discloses that het first foot and the second foot each have a curved edge (as seen in Fig 7, the distal-most ends of the feet are each curved) 
Re claim 13, Spittler discloses a securement device 100 (Fig 3) comprising the retainer as defined in claim 1 (as seen in the rejection of claim 1 above), and at least one adhesive anchor pad 110,112 (Fig 3) configured to anchor the retainer to the skin surface (Para 64).
Re claim 14, Spittler discloses a securement device 100 (Fig 3) for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” is functional language and, thus, “a catheter assembly” is not a part of the claimed invention), comprising: a retainer 120 (Fig 3,7-14) comprising: an arched portion (the proximal section of body 204, as labeled in annotated Fig B below) defining a channel 222 (Fig 8) at a proximal end 208 (Fig 7,8) of the retainer (as seen in Fig 8), the channel defining a first axis (labeled in annotated Fig C below; as seen in Fig C, the first axis extends through the channel 222) extending parallel to a skin surface (it is noted that “a skin surface” is not a part of the claimed invention; however, Para 70,72 set forth that the bottom surface of feet 214,216 lie parallel to the skin surface – thus, the first axis is within the channel (and thus, defined by the channel) and runs parallel to the bottom surface of feet 214,216); a nose portion (the distal section of body 204, as 

    PNG
    media_image4.png
    463
    546
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    684
    1212
    media_image5.png
    Greyscale

Re claim 15, Spittler discloses a first adhesive pad 110 (Fig 3) permanently attached to the first foot and a second adhesive pad 112 (Fig 3) attached to the second foot (Para 71).
Re claim 16, Spittler discloses that the catheter assembly is a peripheral IV catheter, and wherein the securement device is configured for placement on an arm of the patient to retain the peripheral IV catheter (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention; since Spittler’s retainer can be used with a catheter assembly such as the one recited in the claim, the limitation is met).
Re claim 17, Spittler discloses that the retainer includes one or more features 232a,232b (Fig 9) configured to receive one or more portions of the catheter assembly in a snap-fit arrangement (Para 84).  
Re claim 18, Spittler discloses that the one or more features includes a first pocket extending transversely from the channel in a first direction and a second channel extending transversely from the channel in a second direction opposite of the first direction (the two pockets are formed by the “the difference in width between the diameter of the channel 222 and the distance between the inwardly extending portions 232a and 232b”, Para 84), wherein the first pocket and the second pocket are configured to receive a strain relief portion of the catheter assembly (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention and thus neither are “first and second nubs” or “a strain relief portion”; since Spittler’s pockets could receive such features of appropriate sizes, this limitation is met). 
Re claim 19, Spittler discloses that the arched portion includes a lock window 224 (Fig 7) configured to receive an alignment ring of the catheter assembly (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention and thus neither is the “alignment ring”; since Spittler’s window could receive such a ring of a certain size, this limitation is met).  
Re claim 20, Spittler discloses that a notch (the location at which the lead line for reference number 236 is attached in Fig 9) is defined through the distal end of the retainer under the nose portion (as seen in Fig 9), wherein the notch is configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met). 
Re claim 21, Spittler discloses that the notch has a notch thickness less than a thickness of the skin-placed dressing to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is positioned in the notch (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 22, Spittler discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 23, Spittler discloses at least one adhesive anchor pad 110,112 (Fig 3) shaped to border an outer perimeter of the antimicrobial disk when the portion of the antimicrobial disk is positioned in the notch (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the anchor pads are capable of bordering an outer perimeter of an antimicrobial disk of a certain size, this limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Parvatiyar (PG PUB 2013/0053785).
Re claim 12, Spittler discloses all the claimed features except that the first foot includes a first living hinge adjacent the first base, and wherein the second foot includes a living hinge adjacent the second base, the first living hinge and the second living hinge enabling movement of the first foot and the second foot with respect to the proximal arched portion, the central arched portion, and the nose portion. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising a main body portion and two feet 510a,510b (Fig 20; comparable to feet 214,216 of Spittler), wherein each of the two feet includes a living hinge 535a,535b (Fig 20) adjacent a respective base, these hinges enabling movement of the feet with respect to the main body portion (Para 124) for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spittler to include the feet within living hinges adjacent their respective bases, as taught by Parvatiyar, for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Botha (PG PUB 2006/0084922).
Re claim 25, Spittler discloses all the claimed features except that the first foot and the second foot both extend proximally of the arched portion.  Botha, however, 
Re claim 26, Spittler discloses a securement device 100 (Fig 3) for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” is functional language and, thus, “a catheter assembly” is not a part of the claimed invention), comprising: a body 120 (Fig 3,7-14) comprising: an arched portion (the proximal portion of body 204, as labeled in annotated Fig B above) at a proximal end 208 (Fig 7,8) of the body defining a first channel (the part of 222 that resides within the “arched portion”, as seen in Fig 8) extending along a first axis (labeled in annotated Fig C above; as seen in Fig C, the first axis extends through the channel 222)  parallel to a skin surface (it is noted that “a skin surface” is not a part of the claimed invention; however, Para 70,72 set forth that the bottom surface of feet 214,216 lie parallel to the skin surface – thus, the first axis is within the channel (and thus, defined by the channel) and runs parallel to the bottom surface of feet 214,216)); a nose . 

Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639)/Botha (PG PUB 2006/0084922) in view of Parvatiyar et al. (PG PUB 2013/0053785).
Re claim 27, Spittler discloses that the first foot and the second foot extend arcuately and distally with respect to the arched portion (as seen in Fig 4, the feet have curved outer dimensions and thus are considered to extend “arcuately”), but 
Re claim 28, Spittler discloses that the body defining the notch is configured to impart a compressive force on the skin-placed dressing when a portion of the skin-placed dressing is received in the notch (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s body defining the notch is capable of imparting a compressive force to a skin-placed dressing of a certain size, this limitation is met).
Re claim 29, Spittler discloses that the nose is configured to impart a portion of the compressive force on the skin-placed dressing (as seen in Fig 8,11, the notch is formed by part of the nose and by part of the arched portion; as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s nose is capable of imparting a compressive force to a skin-placed dressing of a certain size, this limitation is met).
Re claim 30, Spittler discloses that the body includes a bottom opening (not labeled but seen in Fig 9,10 as being aligned with feet 210,212,214,216) to the channel configured to enable a hub and a strain relief of the catheter assembly to be received in the channel via a snap fit (as set forth in the rejection of claim 26, the “catheter assembly” is not a part of the claimed invention and therefore neither are the “hub” and “strain relief”; since Para 84 describes that surfaces 232a,232b (Fig 9) provide a snap-fit, this limitation is met). 
Re claim 31, Spittler discloses that the body further includes a lock window 224 (Fig 7) configured to receive a lock tab included on the hub of the catheter assembly when the hub is received in the channel (as set forth in the rejection of claim 30, the “catheter assembly” and “hub” are not parts of the claimed invention and thus neither is the “lock tab”; since Spittler’s window could receive such a lock tab of a certain size, this limitation is met).  
Re claim 32, Spittler discloses that the lock tab is colored to provide a contrast to surrounding structure of the catheter assembly (as set forth in the rejection of claim 31 above, the “lock tab” is not a part of the claimed invention; since Spittler’s window could receive a colored lock tab of a certain size, this limitation is met).  
Re claim 33, Spittler discloses that the channel of the body includes a lock channel (extending between abutment surfaces 226 and 228, as seen in Fig 8) configured to receive an alignment ring of the hub of the catheter assembly, the alignment ring including the lock tab (as set forth in the rejection of claim 30, the “catheter assembly”, “hub” and “lock tab” are not parts of the claimed invention and thus neither is the “alignment ring”; since the window 224 lies between abutment surfaces .

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639)/Botha (PG PUB 2006/0084922)/Parvatiyar et al. (PG PUB 2013/0053785) in view of Bracken et al. (PG PUB 2009/0137962).
Re claim 34, Spittler/Botha/Parvatiyar discloses all the claimed features except a comfort pad extending from one of the adhesive anchor pads and configured to be interposed between the catheter assembly and the skin surface of the patient. Bracken, however, teaches two anchor pads 72a,72b (Fig 11; comparable to anchor pads 110,112 of Spittler) and a comfort pad 74 (Fig 11) between the two anchor pads (the comfort pad is “extending from one of the anchor pads” because it extends from them both; the claims do not require that the comfort pad extend from only one of the two anchor pads nor do they require that the anchor pads not be connected to each other) and configured to be interposed between a catheter assembly and a skin surface of the patient (the phrase “configured to be interposed between a catheter assembly and a skin surface of the patient” is functional language and, as seen in Fig 10, the comfort pad 74 is capable of being arranged at such a position); Bracken teaches that the inclusion of a comfort pad between the two anchor pads simplifies assembly of the retainer to the anchor pads as it only requires two components (the retainer and the joined anchor pads) versus three components (the retainer and two separate anchor pads) (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spittler/Botha/Parvatiyar to include 
Re claim 35, Spittler discloses that the first foot and the second foot and the adhesive anchor pads are configured to enable the securement device to move in concert with the skin surface of the patient proximate the skin insertion site so as to prevent relative movement between the skin insertion site and a catheter tube of the catheter assembly extending through the skin insertion site when the securement device is attached to the skin surface with the catheter assembly received in the channel of the body (Para 72,82; again, as noted in the rejection of claim 26 above, the “catheter assembly” is not a part of the claimed invention; since Spittler’s feet and pads are capable of operating with a catheter assembly in the manner claimed, the limitation is met).
Re claim 36, Spittler discloses that the hub of the catheter assembly is substantially parallel to the skin surface when the securement device is attached to the skin surface with the catheter assembly received in the channel of the body (as seen in Fig 17, Para 98; it is noted that the phrase “substantially parallel” means that the hub does not have to be exactly parallel; again, as noted in the rejection of claim 26 above, the “catheter assembly” is not a part of the claimed invention; since Spittler’s securement device is capable of operating with a catheter assembly in the manner claimed, the limitation is met).

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered. Applicant’s arguments directed to claims 1-13 are moot in view of the present rejections that no longer use Scardenzan to teach the amended claims. Applicant’s arguments directed to claims 14-23 and 25-36 are moot in view of the present rejections that identify different first and second axes than were defined before. However, the Examiner notes that Applicant’s arguments appear to be oriented toward the two axes being central axes, but the Examiner notes that the axes are not presently claimed as being “central” axes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783